DETAILED ACTION
Responsive to the Applicant reply filed on 01/25/2022, Applicant’s amendments to claims have been entered and respective arguments carefully considered and responded in the following.  Claims 1-2, 4-8, 10-14, and 16-19 are presented for examination in this Office Action, with Claims 1, 7, and 13 being in independent form.  It is noted that Applicant stated that the response filed on 01/28, 2022 which is following the reply on 01/25/2022 is erroneously filed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Response to Arguments
The claim amendments and remarks filed by the Applicant on 01/25/2022, have been carefully considered and are responded in the following.

Applicant’s arguments, page(s) 8-10 of the Remarks, with regards to the independent claims 1, 7, and 13 being rejected under 35 U.S.C. § 103 have been considered carefully. 
according to the full text of Mottla, Mottla does not mention or teach to perform, before executing an instruction, a security determination as to whether the user's security will be affected if the instruction is executed.” (Emphasis added).  See page 9 of the Remarks.
In response, the Examiner respectfully disagrees, because, a security determination as recited in claim 1 is broadly defined.  Given the broadest reasonable interpretation, a security determination may include, among many possible security measures, membership verification and checking the ID information of the user.  In Mottla, at par. 0007, it is disclosed that the system verifies the member identification number and reservation state.  It is understood that for Motta discloses a method of providing a reservation of vehicle over the phone or over the internet using a web browser; par. 0004.  Given it is a public service, a security determination is commonly required.  In this case, Mottla uses simply a security method which simply verifies a password or a personal identification number; par. 0030.  In Mottal, the unique identifier can [also] be the serial number for the mobile device 100 or a personal identification number that is assigned to each member to allow secure access to the reservation system. [User’s] Identity can be verified using information stored by the vehicle-associated control module 103 or by the reservation server 101.  Evidently, the user identity verification is a security determination that Mottla uses to provide a registered user a service of a reservable asset, i.e., a rental vehicle.  Mottla further discloses at par. 0031 that “when the unique identifiers match, the reservation server 101 sends information in a preferred embodiment over a cellular data network to a vehicle-associated control module 103, which interacts with the locking mechanism of the vehicle 104 to allow access to the reservable asset.”  It is reasonable to understand that if Mottla’s security determination using the unique identifiers fails, the access to the reservable asset will be denied.  Therefore, the correct entry of the unique identifiers will affect the result of the security determination which subsequently determines 
Secondly, Applicant discussed the limitation in light of Applicant’s specification, par. 0028, and pointed out that, “for example, when the motor vehicle installed with the network device 110 is in use, the action command such as turning off the motor vehicle installed with network device will not be executed. The control device 208 may also perform a security determination based on the current status information of the motor vehicle installed with the network device 110” (Emphasis added by the Examiner).  Applicant suggests that the security determination may not be executed when the motor vehicle … is in use.  However, the claim broadly defines the status information without details on the in-use state of the vehicle.  In response, the Examiner respectfully disagrees, because the Applicant fails to point out the features upon which applicant relies (i.e., when the motor vehicle … is in use, the action command …will not be executed).  It must be noted that the in-use feature is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
However, the Amendment to the independent claims now includes two determining steps wherein the first step is a security determination according to the action information and the status information and the second step is for determining whether it is allowable to execute the action command included in the action information.  The newly added two steps necessitated the new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 4-5, 7-8, 10-11, 13-14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mottla (US 20110060480 A1) in view of Buga (US 20140282470 A1), and further in view of Cheng (CN-106934945-A).

As per claim 1, Mottla teaches a control system for a network device (Mottla, par. 0006-0007: a reservation server for the car-sharing service, by which once a vehicle is reserved, the member can gain access to the vehicle using the mobile device; and par. 0029-0030: Reservations can be placed by the mobile device 100 of user and verified using a unique identifier that is provided to the reservation server 101), the control system comprising: 
a network device for connecting to a network and transmitting a status information of the network device (Mottla, par. 0027: vehicles 104 that are identified on the mobile device display 
a host server for receiving the status information and an action information related to the network device via the network, wherein the action information includes an action command (Mottla, par. 0029-0032: The reservation server 101 receives the information regarding the selected reservable asset, the unique identifier, and payment information, and sends to the mobile device 100 a request for confirmation and completion of the transaction; clm. 1: a user can issue a request to the vehicle to control a function on said vehicle; here the request to control a function on said vehicle is a command); and 
a  … server for receiving the action information from the host server and transmitting the received action information to the network device (Mottla, par. 0007: a vehicle-associated control module using near-field communication, Bluetooth standards, or other short-range wireless or audio communication standards; see also par. 0030-0031 for receiving request/information and sending to the reservation server 101); 
wherein the network device executes the action command included in the action information according to the action information (Mottla, par. 0032: Once authorization is received by the vehicle-associated control module 103, the selected reservable asset … is made available to user, such as starting a vehicle engine).
However, Mottla fails to explicitly disclose that the server for receiving the action information from the host server is a Message Queuing Telemetry Transport (MQTT), which is a difference between the claimed invention and Mottla.
In a related art, Buga teaches,
MQTT).
Mottla and Buga are analogous art, because they are in a similar field of endeavor in improving systems and methods for transmission of control data between vehicles and a control apparatus.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Buga to modify Mottla to include a MQTT server that supports multiple message queuing protocols, such as MQTT.  The rationale for this combination is to substitute known elements for the elements used in the same field of art.  Such a modification would have produced predictable results with reasonable expectation of success. For this combination, the motivation would have been to improve the message processing with MQTT protocol.
While Mottla discloses a step of performing a security determination according to the action information and the status information to unlock the vehicle (Mottla, par. 0007: verifies the member identification number and reservation state; par. 0030-0033: if verified … by the reservation server 101…by a variety of means, including a password or a personal identification number, display a key-fob icon 1201 that has options for locking or unlocking 1202 the vehicle 104), Mottla is not entirely clear about the two determining steps that first include a security determination according to the action information and the status information and an “execution” determination to execute the action command included in the action information.  This aspect of the claim is a further difference.
In a related art, Cheng discloses:
wherein the network device performs a security determination according to the action information and the status information to determine whether to execute the action command included in the action information (Cheng, Step S103 of FIG. 1: identity determining step; the core vehicle information reaches corresponding vehicle position… finishing [the determination 
wherein when the network device determines that it is allowable to execute the action command included in the action information, the network device executes the action command included in the action information according to the action information (Cheng, Step S105 of FIG. 1: when the comparing result displays that the registered user and current vehicle operator are the same person, the identity information is confirmed (based on facial recognition and/or fingerprint) and the user is categorized in class 1, which is a class of user allowed to unlock the vehicle; see par. 0007 and the machine translation at lines 29-32 of page 3).
Cheng is analogous to the claimed invention in a similar field of endeavor in improving systems and methods for locking and unlocking a vehicle with a control device.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify to modify Mottla-Buga system to the two determining steps for verifying the user’s identity and enabling an action command such as unlocking command.  For this combination, the motivation would have been to improve the level of security for operating and controlling a shared vehicle.

As per claim 2, the references as combined above teach the control system according to claim 1, wherein after the network device executes the action command, the network device updates the status information to the host server via the network (Mottla, par. 0025: The reservation server 101, which is in direct communication with a reservation database 102, 

As per claim 4, the references as combined above teach the control system according to claim 1, wherein the host server receives the action information from a user equipment that has obtained authentication from the server, and transmits the action information to the MQTT server, and the action information includes the encrypted action command and a related password message (Mottla, par. 0032: the mobile device 100 making the request for identification of the location of the reserved asset. When the unique identifiers match, the vehicle-associated control module 103 causes the reserved asset to make the requested audible or visual signal).

As per claim 5, the references as combined above teach the control system according to claim 1, wherein the network device includes a communication platform for connecting to the network (Mottla, par. 0037: the mobile device 100 is capable of receiving an SMS message and is connected to a mobile network to receive the notifications), and the control system further comprising: at least one sensor for obtaining at least one sensing information (Mottla, par. 0026 and 0031: The vehicle-associated control module 103 is located in or on the vehicle and interfaces with wiring, computers and/or sensors in the vehicle, such as GPS); and 
a processor for generating a corresponding status information according to the at least one sensing information(Motta, par. 0026: find locations of available reservable assets… with GPS), and 
transmitting the corresponding status information to the host server with an encrypted communication protocol via the communication platform (Mottla, par. 0026: display locations of 

As per claim 7, Mottla teaches a control method for a network device (Mottla, par. 0006-0007: a reservation server for the car-sharing service, by which once a vehicle is reserved, the member can gain access to the vehicle using the mobile device; and par. 0029-0030: Reservations can be placed by the mobile device 100), the control method comprising:
(a) a network device transmitting a status information to a host server by connecting to a network (Mottla, par. 0027: vehicles 104 that are identified on the mobile device display in a list, which means vehicles 104 is coupled with a network device for connecting to a network; par. 0025 and 0027: information regarding available reservable assets is the claimed status information, which is provided by control module 103; par. 0030-0031.  Mottla also shows in FIG. 4 a list of vehicles for reservation displayed at user mobile device over the network); 
(b) the host server receiving the status information and an action information related to the network device, wherein the action information includes an action command (Mottla, par. 0029-0032: The reservation server 101 receives the information regarding the selected reservable asset, the unique identifier, and payment information, and sends to the mobile device 100 a request for confirmation and completion of the transaction; clm. 1: a user can issue a request to the vehicle to control a function on said vehicle; here the request to control a function on said vehicle is a command); 
(c) a … server receiving the action information transmitted by the host server (Mottla, par. 0007: a vehicle-associated control module using near-field communication, Bluetooth standards, or other short-range wireless or audio communication standards; see also par. 0030-0031 for receiving request/information and sending to the reservation server 101); 
 (e) the network device executing the action command included in the action information according to the received action information (Mottla, par. 0032: Once authorization is received 
However, Mottla fails to explicitly disclose that the server for receiving the action information from the host server is a Message Queuing Telemetry Transport (MQTT), which is a difference between the claimed invention and Mottla.
In a related art, Buga teaches,
(d) the MQTT server transmitting the action information received from the host server to the network device (Buga, par. 0236: distributed message broker supports multiple message queuing protocols, including AMPQ, STOMP, MQTT).
Mottla and Buga are analogous art, because they are in a similar field of endeavor in improving systems and methods for transmission of control data between vehicles and a control apparatus.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Buga to modify Mottla to include a MQTT server that supports multiple message queuing protocols, such as MQTT.  The rationale for this combination is to substitute known elements for the elements used in the same field of art.  Such a modification would have produced predictable results with reasonable expectation of success. For this combination, the motivation would have been to improve the message processing with MQTT protocol.
While Mottla discloses a step of performing a security determination according to the action information and the status information to unlock the vehicle (Mottla, par. 0007: verifies the member identification number and reservation state; par. 0030-0033: if verified … by the reservation server 101…by a variety of means, including a password or a personal identification number, display a key-fob icon 1201 that has options for locking or unlocking 1202 the vehicle 104), Mottla is not entirely clear about the two determining steps that first include a security determination according to the action information and the status information and an “execution” 
In a related art, Cheng discloses:
(e) the network device performing a security determination according to the received action information and the status information to determine whether to execute the action command included in the action information (Cheng, Step S103 of FIG. 1: identity determining step; the core vehicle information reaches corresponding vehicle position… finishing [the determination that] the user [is] matched with the vehicle through two-dimensional code information [from] the client end and the car body.  See par. 0007 and machine translation at lines 12-21 of page 3.  It should be noted that security determination of Cheng includes the status information, such as the model information of the reserved vehicle and the color information and license plate information, which are related to the booking and availability of the vehicle. In Cheng, the security determination evidently includes obtaining face information and/or fingerprint information of the user at Step S105; see machine translation at lines 28-29 of page 3), and 
wherein when the network device determines that it is allowable to execute the action command included in the action information, the network device executes the action command included in the action information according to the action information (Cheng, Step S105 of FIG. 1: when the comparing result displays that the registered user and current vehicle operator are the same person, the identity information is confirmed (based on facial recognition and/or fingerprint) and the user is categorized in class 1, which is a class of user allowed to unlock the vehicle; see par. 0007 and the machine translation at lines 29-32 of page 3).
Cheng is analogous to the claimed invention in a similar field of endeavor in improving systems and methods for locking and unlocking a vehicle with a control device.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify to modify Mottla-Buga system to the two determining steps for verifying the 

As per claim 8, the references as combined above teach the control method according to claim 7, further comprising: (f) the network device updating the status information to the host server via the network according to the executed action command (Mottla, par. 0025: The reservation server 101, which is in direct communication with a reservation database 102, provides to the mobile device 100 information regarding available reservable assets; par. 0026-0027: The embedded map system can display locations of vehicles available for use in a car-sharing service).

As per claim 10, the references as combined above teach the control method according to claim 7, wherein the step (b) comprising: 
the host server receiving an authentication request from an user equipment (Mottla, par. 0032: the mobile device 100 making the request for identification of the location of the reserved asset. When the unique identifiers match, the vehicle-associated control module 103 causes the reserved asset to make the requested audible or visual signal); 
the host server displaying the status information on the user equipment (Mottla, par. 0026: display locations of vehicles available for use in a car-sharing service; par. 0027: the available reservable assets are vehicles 104 that are identified on the mobile device display in a list); and 
the user equipment receiving an action request related to the action command and transmitting the action information including the action command to the host server (Mottla, par. 0007: a vehicle-associated control module using near-field communication, Bluetooth standards, 

As per claim 11, the references as combined above teach the control method according to claim 7, wherein the step (a) comprising: 
obtaining at least one sensing information of at least one sensor (Mottla, par. 0026 and 0031: The vehicle-associated control module 103 is located in or on the vehicle and interfaces with wiring, computers and/or sensors in the vehicle, such as GPS); 
generating corresponding status information according to the at least one sensing information (Motta, par. 0026: find locations of available reservable assets… with GPS); and 
the network device connecting to the network via a communication platform, and transmitting the status information to the host server with an encrypted communication protocol (Mottla, par. 0026: display locations of vehicles available for use in a car-sharing service; par. 0027: the available reservable assets are vehicles 104 that are identified on the mobile device display in a list).

As per claim 13, Mottla teaches a network device connecting to a host server and a Message Queuing Telemetry Transport (MQTT) server via a network for command and message transmissions (Mottla, par. 0006-0007: a reservation server for the car-sharing service, by which once a vehicle is reserved, the member can gain access to the vehicle using the mobile device; and par. 0029-0030: Reservations can be placed by the mobile device 100 of user and verified using a unique identifier that is provided to the reservation server 101), the network device comprising: 
a communication platform for connecting to the network (Mottla, par. 0037: the mobile device 100 is capable of receiving an SMS message and is connected to a mobile network to 
a storage device for storing at least one sensing information obtained from at least one sensor (Mottla, par. 0031 and 0035: sensors in the vehicle inherently storing at least one sensing information); and 
a control device for generating a corresponding status information according to the at least one sensing information, transmitting the corresponding status information to the host server via the communication platform, and receiving an action information transmitted from the MQTT server via the communication platform, and executing an action command included in the action information (Motta, par. 0026: find locations of available reservable assets… with GPS; par. 0026: display locations of vehicles available for use in a car-sharing service; par. 0027: the available reservable assets are vehicles 104 that are identified on the mobile device display in a list).
However, Mottla fails to explicitly disclose that the server for receiving the action information from the host server is a Message Queuing Telemetry Transport (MQTT), which is a difference between the claimed invention and Mottla.
In a related art, Buga teaches,
receiving the action information transmitted from the MQTT server via the communication platform (Buga, par. 0236: distributed message broker supports multiple message queuing protocols, including AMPQ, STOMP, MQTT).
Mottla and Buga are analogous art, because they are in a similar field of endeavor in improving systems and methods for transmission of control data between vehicles and a control apparatus.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Buga to modify Mottla to include a MQTT server that supports multiple message queuing protocols, such as MQTT.  The rationale for this combination is to substitute known elements for the elements used in the same 
While Mottla discloses a step of performing a security determination according to the action information and the status information to unlock the vehicle (Mottla, par. 0007: verifies the member identification number and reservation state; par. 0030-0033: if verified … by the reservation server 101…by a variety of means, including a password or a personal identification number, display a key-fob icon 1201 that has options for locking or unlocking 1202 the vehicle 104), Mottla is not entirely clear about the two determining steps that first include a security determination according to the action information and the status information and an “execution” determination to execute the action command included in the action information.  This aspect of the claim is a further difference.
In a related art, Cheng discloses:
performing a security determination according to the action information and the status information to determine whether to execute the action command included in the action information (Cheng, Step S103 of FIG. 1: identity determining step; the core vehicle information reaches corresponding vehicle position… finishing [the determination that] the user [is] matched with the vehicle through two-dimensional code information [from] the client end and the car body.  See par. 0007 and machine translation at lines 12-21 of page 3.  It should be noted that security determination of Cheng includes the status information, such as the model information of the reserved vehicle and the color information and license plate information, which are related to the booking and availability of the vehicle. In Cheng, the security determination evidently includes obtaining face information and/or fingerprint information of the user at Step S105; see machine translation at lines 28-29 of page 3), and 
executing an action command included in the action information when the control device determines that it is allowable to execute the action command included in the action information 
Cheng is analogous to the claimed invention in a similar field of endeavor in improving systems and methods for locking and unlocking a vehicle with a control device.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify to modify Mottla-Buga system to the two determining steps for verifying the user’s identity and enabling an action command such as unlocking command.  For this combination, the motivation would have been to improve the level of security for operating and controlling a shared vehicle.

As per claim 14, the references as combined above teach the network device according to claim 13, wherein after executing the action command, the control device transmits an updated status information to the host server via the communication platform (Mottla, par. 0025: The reservation server 101, which is in direct communication with a reservation database 102, provides to the mobile device 100 information regarding available reservable assets; par. 0026-0027: The embedded map system can display locations of vehicles available for use in a car-sharing service).

As per claim 16, the references as combined above teach the network device according to claim 13, wherein the status information is displayed on an user equipment authenticated by the host server (Mottla, FIG. 4 a list of vehicles for reservation displayed at user mobile device over the network), the user equipment receives an action request related to the action command (Mottla, par. 0029-0032: The reservation server 101 receives the information regarding the 
In the above combination, Buga teaches, 
transmits the action information to the MQTT server via the host server (Buga, par. 0236: distributed message broker supports multiple message queuing protocols, including AMPQ, STOMP, MQTT).

As per claim 19, the references as combined above teach the network device according to claim 13, wherein the network device and the at least one sensor are installed in a motor vehicle, and the action command is executed for identifying the motor vehicle, leasing the motor vehicle, starting the motor vehicle, turning off the motor vehicle, or returning the motor vehicle (Mottla, par. 0032 and 0038: a member uses a mobile device 100 to request that the reservable asset make or display a visual or audible signal capable of allowing the member to locate it. The request is sent to the reservation server 101 or vehicle-associated control module 103 where the unique identifier belonging to the member or the mobile device 100 used to make the reservation is compared to the unique identifier belonging to the member or the mobile device 100 making the request for identification of the location of the reserved asset. When the unique identifiers match, the vehicle-associated control module 103 causes the reserved asset to make the requested audible or visual signal. If communication with the reserved asset is through the reservation server 101, the server 101 sends information to a vehicle-associated control module 103, which causes the reserved asset to make the requested audible or visual signal. Once authorization is received by the vehicle-associated control module 103, the selected reservable asset makes or displays the requested visual or audible signal. In a preferred embodiment, the signal is the honk of the vehicle horn. In other embodiments, the action or audible or visual signal is the illumination of the interior or exterior lights of a vehicle, the opening of a trunk, the remote starting a vehicle engine, sounding a vehicle panic alarm).

Claims 6, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mottla and Buga and Cheng, as applied to claim 1, and further in view of Fujiwara (US 20180261027 A1; hereinafter “Fuji”).

As per claim 6, the references of Mottla and Buga as combined above teach the control system according to claim 1, but do not explicitly disclose that the action information includes an encrypted action command and a related password message. This aspect of the claim is identified as a further difference.
In a related art, Fuji teaches:
wherein the action information includes an encrypted action command and a related password message (Fuji, par. 0069: transmit the encrypted commands to the key unit 12, …. including a password or a personal identification number; see par. 0030 and 0086).
Fuji is analogous art in a similar field of endeavor in improving systems and methods for transmission of control data to vehicles.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Mottla-Buga system with Fuji to encrypt the action command and to add a password to the message. For this combination, the motivation would have been to improve the level of security with encryption and password.

As per claim 12, the references as combined above teach the control method according to claim 7, but do not explicitly disclose that the action information includes an encrypted action command and a related password message. This aspect of the claim is identified as a further difference.
In a related art, Fuji teaches:
Fuji, par. 0069: transmit the encrypted commands to the key unit 12, …. including a password or a personal identification number; see par. 0030 and 0086).
Fuji is analogous art in a similar field of endeavor in improving systems and methods for transmission of control data to vehicles.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Mottla-Buga system with Fuji to encrypt the action command and to add a password to the message. For this combination, the motivation would have been to improve the level of security with encryption and password.

As per claim 17, the references of Mottla and Buga as combined above teach the network device according to claim 13.  However, the combination of Mottla and Buga does not explicitly disclose transmitting status information with an encrypted communication protocol. This aspect of the claim is identified as a further difference.
In a related art, Fuji teaches:
wherein the communication platform transmits the status information to the host server with an encrypted communication protocol  (Fuji, par. 0069: transmit the encrypted commands to the key unit 12, …. including a password or a personal identification number; see par. 0030 and 0086).
Fuji is analogous art in a similar field of endeavor in improving systems and methods for transmission of control data to vehicles.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Mottla-Buga system with Fuji to encrypt the action command in the communications. For this combination, the motivation would have been to improve the level of security with encryption.

As per claim 18, the references as combined above teach the network device according to claim 13, , but do not explicitly disclose that the action information includes an encrypted action command and a related password message. This aspect of the claim is identified as a further difference.
In a related art, Fuji teaches:
wherein the action information further includes an encrypted action command and a related password message (Fuji, par. 0069: transmit the encrypted commands to the key unit 12, …. including a password or a personal identification number; see par. 0030 and 0086).
Fuji is analogous art in a similar field of endeavor in improving systems and methods for transmission of control data to vehicles.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Mottla-Buga system with Fuji to encrypt the action command and to add a password to the message. For this combination, the motivation would have been to improve the level of security with encryption and password.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Don Zhao whose telephone number is (571)272-9953.  The examiner can normally be reached on 9 am to 5 pm Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Don G Zhao/
Primary Examiner, Art Unit 2493
03/18/2022